AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_
                                                                                                                        FILED IN THE
                                                     Eastern District of Washington                                 U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF WASHINGTON

          MATTHEW SEAMAN, a married man,
                                                                                                               Feb 08, 2019
                                                                       )
                                                                                                                   SEAN F. MCAVOY, CLERK
                             Plaintiff                                 )
                                v.                                     )     Civil Action No. 1:17-cv-3077-RMP
BAINTER GROUP, LLC, a Washington limited liability                     )
company; and GREG BAINTER and ADELE BAINTER,                           )
                husband and wife,

                            Defendants
                                             JUDGMENT OF DISMISSAL
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The parties' Stipulation of Dismissal with Prejudice (ECF No. 23) is APPROVED. Plaintiff's Complaint is dismissed
u
              with prejudice and without fees or costs to any party.




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge               Rosanna Malouf Peterson                                       on the parties' Stipulation of Dismissal
      (ECF No. 23).


Date: February 8, 2019                                                     CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Penny Lamb
                                                                                          %\Deputy Clerk

                                                                            Penny Lamb
